MEMORANDUM **
Defendants appeal the district court’s order granting summary judgment on the Securities and Exchange Commission’s securities fraud claims. We affirm the district court’s order because defendants have failed to demonstrate a genuine dispute as to any material fact in this case. We also find that the district court acted within its discretion by ordering disgorgement of the ill-gotten gains.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.